ORDER
RICE, District Judge.
This cause has come before the Court upon defendant’s Motion to Clarify and Vacate the Court’s Decision and Entry in the above-captioned action. On August 22, 1984, this Court dismissed the instant action with prejudice. Subsequently, a decision in this action ordering defendant to produce certain documents under the Freedom of Information Act, 5 U.S.C. § 552, was erroneously published at 603 F.Supp. 1431. Defendant now requests that the Court clarify that the instant action has been dismissed and that the Court vacate the decision published at 603 F.Supp. 1431.
Therefore it is ORDERED and ADJUDGED, this 22nd day of November 1985, that the instant action be dismissed with prejudice and the decision found at 603 F.Supp. 1431 be vacated.